  8:18-cr-00275-RFR-SMB Doc # 78 Filed: 06/04/20 Page 1 of 2 - Page ID # 184



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR275

        v.
                                                                   ORDER
MAKAYLA MORRISSEY,

                      Defendant.


       This matter is before the Court on defendant Makayla Morrissey’s (“Morrissey”)
Motion for Compassionate Release (Filing No. 77) pursuant to 18 U.S.C. § 3582(c)(1)(A).
Morrissey seeks release from concerns from the novel coronavirus (“COVID-19”) that are
heightened by the fact that she is five months pregnant and has other health issues putting
her at risk of complications. Morrissey, currently imprisoned in a Bureau of Prisons
(“BOP”) facility in Illinois, is scheduled to be released in December 2020.

       Under § 3582(c)(1)(A), Morrissey can request the Court reduce her term of
imprisonment based on “extraordinary and compelling reasons.” Id. § 3582(c)(1)(A)(i).
Section 3582(c)(1)(A) only allows Morrissey to make that request, however, after she “has
fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion
on [her] behalf or the lapse of 30 days from the receipt of such a request by the warden of
[her] facility, whichever is earlier.” Id.; see also United States v. Raia, 954 F.3d 594, 595
(3d Cir. 2020) (denying a compassionate-release motion for failing to meet either of the
statutory requirements).

       Here, Morrissey does not contend she has attempted to satisfy either of the statutory
requirements under § 3582(c)(1)(A).       She instead requests the Court excuse those
requirements in this case based on the immediate and serious danger posed by COVID-19.
  8:18-cr-00275-RFR-SMB Doc # 78 Filed: 06/04/20 Page 2 of 2 - Page ID # 185



       While the Court is sympathetic to Morrissey’s concerns, the Court does not see any
basis to excuse § 3582(c)(1)(A)’s requirements. Morrissey has made no attempt to satisfy
those requirements, which results in “a glaring roadblock foreclosing compassionate
release at this point.”     Raia, 954 F.3d at 597 (highlighting the importance of
§ 3582(c)(1)(A)’s requirements given the BOP’s shared interest in a safe and healthy prison
requirement).   Accordingly, Morrissey’s Motion for Compassionate Release (Filing
No. 77) is denied without prejudice to refiling after either statutory requirement is met.

       IT IS ORDERED.

       Dated this 4th day of June 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                             2
